DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 12-21, drawn to a flat steel product.
Group II, Claims 22-29, drawn to a method of making a flat steel product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a flat steel product, with the physical properties, microstructure, and composition of Claim 12, this technical feature is not a special technical Nagataki et al. (US 2002/0088510, Nagataki), in view of Sun (US 2009/0071575, Sun).
Nagataki teaches a flat steel product (steel sheet – Abstract), comprising an overlapping composition (shown below), and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 12
Nagataki
C
0.04-0.12%
0.04-0.12%1
Si
0.03-0.8%
0-0.5%1
Mn
1-2.5%
1.0-2.0%1
P
0-0.08%
0-0.05%1
S
0-0.01%
0-0.005%1
N
0-0.01%
0-0.01%1
Al
0-0.1%
0-0.1%1
Ni+Mo
0-0.5%
0.05-0.5%2
Nb
0-0.08%
0-0.05%3
Ti
0-0.2%
0-0.05%3
Nb+Ti
0.03-0.28%*
0-0.1%*
Cr
0-0.6%
0.05-1.01
Fe and Impurities
Balance
Balance4

1Claim 1
2Paragraph [0099] – Mo is disclosed, Ni is not 
3Paragraph [0117]
*Implicit
4Paragraph [0075]

Further, Nagataki teaches a microstructure that is substantially identical to that which is instantly claimed; specifically, Nagataki teaches a biphasic microstructure consisting essentially of ferrite and martensite (Claims 1 and 11), and further a microstructure of 5-40% martensite (Claim 11), which implies a 60-95% composition of ferrite (Claim 11), which fall within the instantly claimed microstructure. Moreover, Nagataki does not teach carbides present within their inventive steel, therefore carbides are presumed to be absent which would satisfy the “less than 5% carbide limitation” of the instant claim; the examiner notes Nagataki explicitly teaches 
Nagataki fails to explicitly teach the claimed elasticity limit (Rp0.2), BH2 value, or hole expansion ratio. The examiner notes, to make the present steel sheet applicants disclose the method steps shown below (Claim 22), and further that Nagataki teaches a substantially identical, i.e. overlapping, method of making their steel sheet, and overlapping/abutting ranges are prima facie obvious. Id. The examiner notes that Nagataki does not expressly disclose an initial heating step of the cast steel sheet, but notes that it would have been reasonably expected for Nagataki to do so implicitly, or it would have been obvious to do so as evidenced by Sun, which teaches an initial heating step of 1050-1350°C is conventional in the art for steel manufacturing, as it yields a uniformity of the initial microstructure of the slab before conducting the hot rolling (Paragraph [0065]), which is desirable for manufacturing steel.
Method Step
Instant Claim 22
Nagataki
1
Casting and Reheating at 1050-1250°C

Casting and Reheating at 1050-1250°C1
2
Hot Rolling
Final Rolling Temperature of AR3-950°C*

Hot Rolling2
Final Rolling Temperature of Above AR3°C3*
3
Winding at 650°C or lower

Coiling at 700°C or lower4
4
Annealing at Ac1 to Ac1+100°C for 10-600s
Ac1: 720°C; Ac1 + 100°C: 820°C –Table 2

Heat Treatment at Ac1-Ac3°C for 5-600s5
750-850°C6
5
Cooling from Annealing T to 500°C at 1-150°C/s
Cooling from Annealing T to <600°C at 1-50°C/s6


*AR3 nor a method of calculating it are disclosed by applicants
1Taught by Sun – Paragraph [0065]
2Paragraph [0064]
3*Paragraph [0066]; AR3 not defined in Nagataki – presumed to be same quantity as applicants
4Paragraphs [0066-0067]
5Paragraph [0071]
6Claim 15


Accordingly, because Nagataki teaches a steel sheet with (i) a substantially identical composition, (ii) a substantially identical microstructure, and (iii) a substantially identical method of manufacture to that which is instantly claim, the examiner submits that it would be reasonably expected for the steel of Nagataki to inherently possess the claimed Rp0.2 value, BH2 value, and hole expansion ratio, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784            

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784